



Exhibit 10.3
CERNER CORPORATION 2011
2011 OMNIBUS EQUITY INCENTIVE PLAN - TIME BASED RESTRICTED STOCK AGREEMENT


(Continued from the "Notice of Grant Award and Award Agreement")


WHEREAS, the Compensation Committee of the Board of Directors or its duly
appointed subcommittee or authorized delegatee (the "Committee") of Cerner
Corporation ("the Company") has determined that Grantee ("Participant") is
eligible to receive a Time-Based Restricted Stock Grant under the Company's 2011
Omnibus Equity Incentive Plan as Amended & Restated May 22, 2015 (the "Plan"),
as so indicated in the Notice of Grant Award and Award Agreement, which together
with this Time Based Restricted Stock Agreement, constitutes the "Agreement";


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the parties hereto do
hereby agree as follows:


1.
Incorporation of the Plan. A copy of the Plan is incorporated herein by
reference and all the terms, conditions and provisions contained therein shall
be deemed to be contained in this Agreement.



2.
Restricted Stock Grant. Pursuant to the authorization of the Committee, and
subject to the terms, conditions and provisions contained in this Agreement and
any other specifically agreed to terms and conditions that may exist in any
employment agreement between Participant and the Company (which shall govern
over this Agreement), the Company hereby grants to Participant a Time-Based
Restricted Stock Award (the "Award") for the aggregate number of shares of
Company Common Stock (the "Shares") set forth in the Notice of Grant Award. The
date of grant of the Award (the "Grant Date") shall for all purposes be as set
forth in the Notice of Grant Award.



3.
Rights as a Shareholder. Commencing on the Grant Date, Participant shall have
the right to receive dividends and other distributions (if any) with respect to
the Shares unless and until such Shares are forfeited pursuant to Section 5
hereof; provided, however, that a dividend or other distribution (including,
without limitation, a stock dividend or stock split), other than a cash dividend
or distribution, shall be delivered to the Company and shall be subject to the
same vesting schedule and other terms, conditions and restrictions as the Shares
with respect to which such dividend or other distribution was made. In
connection with the payment of such dividends or other distributions, the
Company may deduct any taxes or other amounts required by any governmental
authority to be withheld and paid over to such authority for the account of
Participant. Participant shall be entitled to retain cash dividends and
distributions received regardless of whether the Shares with respect to which
such dividends or distributions were made are subsequently forfeited pursuant to
Section 5 hereof. Participant shall have no right to vote the Shares until such
Shares are actually distributed on the Vest Date. Notwithstanding anything to
the contrary, prior to the date on which the Shares and any related property
received under Section 3 hereof (the “Aggregate Restricted Shares”) Vest
pursuant to Section 5, such Aggregate Restricted Shares shall be subject to the
restrictions on transferability contained in Section 6 hereof.



4.
Custody and Delivery of Shares. Unless otherwise requested by Participant,
Aggregate Restricted Shares will be distributed in street name on the Vest Date
and held in Participant’s account at Morgan Stanley or other broker that the
Company may choose (the “Broker”). Prior to the Vest Date, the Grant of the
Aggregate Restricted Shares will be recorded in the Company’s books and records.
Company will reflect in its records the restrictions under which the Aggregate
Restricted Shares are held and will not allow distribution or transfer of any
Aggregate Restricted Shares prior to the date on which such Aggregate Restricted
Shares Vest pursuant to Section 5 below. Shares, representing Vested Aggregate
Restricted Shares, will be distributed only on or after the Vest Date and only
if the requirements of Vesting set forth in Section 5 are met. The Company will
pay all original issue or transfer taxes and all fees and expenses incident to
the delivery of any Aggregate Restricted Shares hereunder.



5.
Vesting and Forfeiture. Except as otherwise provided in the Plan, this Agreement
or any employment agreement between Participant and the Company, the Aggregate
Restricted Shares subject to this Award shall be distributed, become
transferable and shall cease to be subject to forfeiture ("Vest") on the date(s)
set forth in the Notice of Grant Award (the "Vest Date") provided Participant
remains an employee ("associate"), consultant or advisor of the Company from the
Grant Date through the Vest Date set forth in the Notice of Grant Award. In the
event of the death or disability of Participant prior to the Vest Date, and
assuming Participant continuously served as an employee through the date of such
death or disability, then the Aggregate Restricted Shares shall Vest on the Vest
Date if the Vest Date occurs within ninety (90) days of such death or
disability; otherwise the Aggregate Restricted Shares shall immediately
terminate and be forfeited to the Company upon such death or disability. In the
event






--------------------------------------------------------------------------------





such Participant is terminated or resigns, then all Aggregate Restricted Shares
that have not Vested as of such date shall immediately terminate and shall be
forfeited to the Company. In the event of a "Change of Control" as defined in
the Plan: (i) 50% of Participant’s outstanding Shares that have not yet Vested
shall immediately Vest (such 50% shall be comprised of 50% of each tranche of
all unvested Shares with different Vest dates); and, (ii) all remaining Shares
shall continue to Vest according to the current vesting schedule and terms of
this Award, but should Participant's employment or engagement be terminated by
the Company, other than for Cause, or should Participant resign for Good Reason
(as defined in Participant's employment agreement with the Company or in the
Company's then current Enhanced Severance Pay Plan), within twelve (12) months
of the Change in Control, all such remaining Shares shall Vest immediately.
Notwithstanding the foregoing, and except to the extent any contrary or
overriding term would result in a violation of Code Section 409A, to the extent
that (i) the employment agreement between Participant and the Company contains
terms and conditions relating to the Vesting or forfeiture of equity awards,
including the Shares, and (ii) a provision in such employment agreement directly
conflicts with any provision in this Section 5, the terms and conditions set
forth in such employment agreement shall supersede and control.


6.
Non-Transferability of Shares. Prior to the date on which the Aggregate
Restricted Shares Vest pursuant to Section 5 hereof, such Aggregate Restricted
Shares may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Any such attempted sale,
transfer, assignment, pledge, hypothecation or encumbrance, or other disposition
of such Aggregate Restricted Shares shall be null and void.



7.
Securities Laws. Participant hereby represents and covenants that if in the
future Participant decides to offer or dispose of any Aggregate Restricted
Shares or interest therein, Participant will do so only in compliance with this
Agreement, the Securities Act of 1933, as amended, and all applicable state
securities laws. As a condition precedent to the delivery to Participant of the
Aggregate Restricted Shares, Participant shall comply with all regulations and
requirements of any regulatory authority having control or supervision over the
issuance of the Aggregate Restricted Shares and, in connection therewith, shall
execute any documents and make any representation and warranty to the Company
which the Committee shall in its sole discretion deem necessary or advisable.



8.
Taxable Income. Participant may file an election for immediate Federal income
taxation pursuant to Section 83(b) of the Internal Revenue Code. In the event
that Participant makes an election pursuant to Section 83(b) of the Code,
Participant agrees to notify the Company thereof in writing within ten (10) days
after such election; any necessary withholding at the time of an 83(b) election
must not be made from Vested Shares, but must be a cash withholding, from either
wages or a separate payment. THE FEDERAL INCOME TAX CONSEQUENCES DESCRIBED ABOVE
ARE FOR GENERAL INFORMATION ONLY. EACH PARTICIPANT SHOULD CONSULT A TAX ADVISOR
AS TO THE SPECIFIC FEDERAL INCOME TAX CONSEQUENCES AND AS TO THE SPECIFIC
CONSEQUENCES UNDER STATE, LOCAL AND FOREIGN TAX LAWS.



9.
Withholding with Shares. Unless specifically denied by the Committee,
Participant may elect to pay all amounts of tax withholding, or any part
thereof, by electing to have the Company withhold from the Vested Shares in the
same tranche a number of Shares having a value equal to the amount to be
withheld under federal, state or local law and in accordance with the Plan. The
value of such Shares to be withheld by the Company shall be based on the Fair
Market Value of the Shares on the date that the amount of tax to be withheld is
to be determined (the "Tax Date"), as determined by the Committee. Any election
by Participant to have such Shares withheld for this purpose will be subject to
the following restrictions:



(a)
All elections must be made prior to the Tax Date;

(b)
All elections shall be irrevocable; and

(c)
If Participant is an officer or director of the Company within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended ("Section 16"),
Participant must satisfy the requirements of Section 16 and any applicable rules
thereunder with respect to the use of Shares to satisfy such tax withholding
obligation.



10.
Notices. Any notices or other communications required or allowed to be made or
given to the Company under the terms of this Agreement shall be addressed to the
Company in care of its President at its offices at 2800 Rockcreek Parkway, North
Kansas City, Missouri 64117, and any notice to be given to Participant shall be
addressed to Participant at the address in the Company’s records. Either party
hereto may from time-to-time change the address to which notices are to be sent
to such party by giving written notice of such change to the other party.






--------------------------------------------------------------------------------





Any notice hereunder shall be deemed to have been duly given five (5) business
days after registered and deposited, postage and registry fee prepaid, in a post
office regularly maintained by the United States government.


11.
Binding Effect and Assignment. This Agreement shall bind the parties hereto, but
shall not be assignable by Participant.



12.
Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Missouri.



This Agreement has been issued by the Company by its duly authorized
representatives and shall be effective as of the Grant Date set forth in the
Notice of Grant Award.



